Title: Abigail Adams to John Adams, 16 November 1788
From: Adams, Abigail
To: Adams, John


        
          Hartford Sunday 16 Novbr 1788
          my dearest Friend
        
        We Reachd this place last evening and put up at a mr Avery’s private Lodgings, where we are very well accommodated. I am delighted with the veiw I have had of this state, the River is in full sight from the House & the fields yet retain their verdure, Lands I am told are valued here at a hundred pounds pr acre, and it is not unusuall to let the Farms upon this River at four pounds pr Annum pr acre. Manure is generally carried out in the fall. So much for Farming which is in your own way, besides I have learnt a New method of preserving pumpkins which is in my own way. I hope to make the journey usefull to me by further observations. I followd your injunctions stricktly kept open the windows, walkt some times &c but still no remedy against evening air. the day’s being short & the evenings fine we wisht to improve the good weather & get on our journey as fast as possible, so rode late in the Evenings by which means I got a sad cold, or rather added to that which I had when I left Home. it is however going of to day. I hope you are relieved from yours, and that without the assistance of Bridgham prescription, I think of you very often and how I shall get back to you. I find the weather full cold enough now for travelling with comfort.  we have a very easy carriage good carefull driver and able Horses, yet find thirty miles as much as we can accomplish in one day. Some of the Road Rough enough as you well remember. our Landlord who is an intellegent man fell into politicks to day, inquired who were talkd of for Senators in our state, &c but finding no politicians in company few observation were made. he was high in praise of Dr Johnson & judge Elsworth, hope’d the rest of the states would send as good men & then he did not believe that the House of Lords in England could equal them, did not like pensilvana’s chusing a Man who had never been heard of before, he might be a good man, but he wanted those men in office whose Fame had resounded throughout all the states. I ventured to ask him who were talkd of for Representitives. he said col wardsworth would be one, but that much had not been said upon the Subject yet. our Friend Trumble lives within a few doors of this House. I have sent my compliments to him to come and take a dish of Tea with us, the Messenger is not yet returnd. we propose persueing our journey early in the morning and hope to reach Newyork by thursday Night.
        I hope to hear from you by Genll Knox or mr Jarvis, pray see that our son excercises daily. I shall want to know a little of politicks, but with them I suppose you will tell me I have no Buisness—I design to be vastly prudent I assure you hear all, & say little— I hope you will be in good spirits all the Time I am gone, remembring Solomans advise that a merry Heart does good like a medicine— Love to all my Friends—
        Have had a charming visit from Trumble we were so happy & sociable—I wish’t you had been here to have shared it, we talkd of Books a little politicks, &c &c and so long that, the post is just going, and I have only time to Say a good Night and that I am yours most tenderly
        A Adams
        dont leave my Letters upon the table
      